DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the annular ring outlet formed at the aft end of the vehicle between the outer edge of the truncated spike and an inner edge of the aft end of the space vehicle in claims 1 and 4; the plurality of heat resistant tiles located on the surface of the truncated spike of claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “58” has been used to designate both “a sloped trailing surface” in paragraph [0040] and “an annular ring outlet” in paragraph [0042].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 69 in Figs. 4 and 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Figures 3 and 4 are not black and white line drawings and appear to be grayscale versions of colored CAD drawings. 37 CFR 1.84 (a) states: 
(a) Drawings. There are two acceptable categories for presenting drawings in utility and design patent applications.
(1) Black ink. Black and white drawings are normally required. India ink, or its equivalent that secures solid black lines, must be used for drawings; or
				*****
(b) Photographs.—
(1) Black and white. Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The Office will accept photographs in utility and design patent applications, however, if photographs are the only practicable medium for illustrating the claimed invention. For example, photographs or photomicrographs of: electrophoresis gels, blots (e.g., immunological, western, Southern, and northern), auto- radiographs, cell cultures (stained and unstained), histological tissue cross sections (stained and unstained), animals, plants, in vivo imaging, thin layer chromatography plates, crystalline structures, and, in a design patent application, ornamental effects, are acceptable. If the subject matter of the application admits of illustration by a drawing, the examiner may require a drawing in place of the photograph. The photographs must be of sufficient quality so that all details in the photographs are reproducible in the printed patent.
In the present case, the aforementioned figures can easily be replaced with black and white line drawings to better illustrate the subject matter such that all the details are easily reproducible in the printed patent. As such, the grayscale drawings are not accepted. Applicant may replace the drawings as requested or file the petition for colored drawings outlined below. 
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 4 recite that the space vehicle comprises an aerospike nozzle, a truncated spike, and an annular ring outlet. Based upon the conventional definition and construction of aerospike engines, the truncated spike is a component of said engine. The current claim construction lists the nozzle and the spike as separate elements and then does not provide a structural relationship between them. It is therefore unclear if the aerospike nozzle comprises a spike and the truncated spike and annular ring outlet are elements of a different structure separate and distinct from the aerospike nozzle or if they are supposed to be sub-elements thereof. Furthermore, the nozzle is recited to be formed on an aft end of the vehicle but then the truncated spike has not been given a structural relationship with respect to the nozzle or the vehicle such that the relationship between the spike and the annular ring outlet is rendered unclear. 
Claims 2 and 3 draw dependency from claim 1 and fail to address the indefiniteness of the parent claim. Each is rejected for the same rationale outlined above with respect to claim 1. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 11 of U.S. Patent No. 10,023,329 to Mbamalu. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the Patent recites a space launch vehicle comprising an aerospike nozzle formed at the aft end of the vehicle (Claims 1 and 10), a truncated spike including an outer edge and surface formed on the rear portion of the spike, a plurality of injectors on the surface of the spike for emitting gas from the surface, and an annular ring outlet formed between the outer edge of the spike and the inner edge of the aft vehicle end (Claim 11). The claims of the Patent are narrower than the present claims in that additional details of a space vehicle are recited, however, the narrower scope anticipates the limitations of a broader claim having only some of the recited elements. With regards to the present claim 3, aerospike nozzles having heat resistant tiles on the spike are well-known in the art and would have been obvious to provide in combination with the Patent invention to provide thermal protection for the spike during operation. The prior art contained a “base” device upon which the claimed invention is an improvement. The prior art contained a “comparable” device that was improved in the same way as the claimed invention. One of ordinary skill could have applied the known “improvement” technique in the same way to the “base” device and the results would have been predictable. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. 
Claims 1-4 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,773,834 to Mbamalu. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the Patent recites a reusable VTOL space launch vehicle comprising an aerospike nozzle formed at the aft end of the vehicle (Claims 1 and 3), a truncated spike including an outer edge and surface formed on the rear portion of the spike (Claims 1 and 3), a plurality of injectors on the surface of the spike for emitting gas from the surface (Claim 2), and an annular ring outlet formed between the outer edge of the spike and the inner edge of the aft vehicle end (Claims 1 and 3). The claims of the Patent are narrower than the present claims in that additional details of the space vehicle being a reusable VTOL space launch vehicle and the vehicle having a middle fuselage section are recited, however, the narrower scope anticipates the limitations of a broader claim having the same recited elements. With regards to the present claim 3, aerospike nozzles having heat resistant tiles on the spike are well-known in the art and would have been obvious to provide in combination with the Patent invention to provide thermal protection for the spike during operation. The prior art contained a “base” device upon which the claimed invention is an improvement. The prior art contained a “comparable” device that was improved in the same way as the claimed invention. One of ordinary skill could have applied the known “improvement” technique in the same way to the “base” device and the results would have been predictable. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 2005/0188677 to Nyberg et al.
Re: Claim 1. Nyberg et al. teach an aerospike engine for use on a space vehicle (Fig. 2, paragraph [0014], [0021]), comprising: an aerospike nozzle (plug nozzle); a truncated spike (206) including an outer edge and a surface formed on a rear portion of the truncated spike; and an annular ring outlet (205) formed at the aft end of the vehicle between the outer edge of the truncated spike an inner edge of the aft end of the space vehicle. 
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 5201832 to Porter et al. 
Re: Claim 1. Porter et al. teach an aerospike engine for use on a space vehicle (10, space vehicle; Figs. 1-4, Abstract, column 2, line 43- column 3, line 22), comprising: an aerospike nozzle (14); a truncated spike (26, tubular plug) including an outer edge and a surface formed on a rear portion of the truncated spike; and an annular ring outlet (52) formed at the aft end of the vehicle between the outer edge of the truncated spike an inner edge of the aft end of the space vehicle. 
Claim(s) 1, 2, and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Aerospike Engine” video by Coniglio published on YouTube on 1/26/2014.
Re: Claims 1, 2, and 4. Coniglio teaches an aerospike engine for use on a space vehicle (0:21-0:28). The engine is shown in cross-section at 1:33-2:40 timestamps. At 1:40, it is taught the aerospike comprises a truncated spike. From 2:00-2:12, it is taught that a plurality of injectors on the surface of the spike are used for emitting turbine exhaust gases into the recirculating flow field at the aft end of the engine described at 1:55-1:59. Examiner has provided a markup illustrating the remaining features including the nozzle ring outlet, outer edge and surface of the spike, and location of the injectors below. 

    PNG
    media_image1.png
    420
    699
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Aerospike Engine” video by Coniglio published on YouTube on 1/26/2014.
Re: Claim 3. Coniglio anticipates the limitations of claim 1 as outlined above but does not expressly disclose a plurality of heat resistant tiles on the surface of the truncated spike. Examiner gives Official Notice that providing a plurality of heat resistant tiles on the surface of the spike of an aerospike engine is well-known in the art. The prior art contained a “base” device upon which the claimed invention is an improvement. The prior art contained a “comparable” device that was improved in the same way as the claimed invention. One of ordinary skill could have applied the known “improvement” technique in the same way to the “base” device and the results would have been predictable. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. One of ordinary skill in the art would have been motivated to provide a plurality of heat resistant tiles on the surface of the truncated spike to provide thermal protection for the spike against the high temperature exhaust gases during operation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Note documents listed on attached Notice of References Cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FABULA whose telephone number is (571)270-7772.  The examiner can normally be reached on Monday - Friday 9:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN Q DINH can be reached on 5712726899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael A. Fabula/Examiner, Art Unit 3647                                                                                                                                                                                                        
/Christopher D Hutchens/Primary Examiner, Art Unit 3647